DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show a removable holder (claims 1, 8, and 14) as described in the specification.  While Figure 2 illustrates character H which corresponds to claimed limitations a removable holder, however, Figure 2 directs character H to a dotted-line arranged rectangularly, which dotted-line is regarded as imaginary representation, and has not shown structural representation of claimed limitation a removable holder.  
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding independent claims 1 and 8, 1st wherein clause recites the mandibular guidance component in the correct orientation relative to the maxillary guidance component, such recitations (with emphasis added) deems indefinite as it is unclear what orientation is meant by correct.
Regarding independent claims 1 and 8, 1st wherein clause recites pre-programmed anterior guidance may be provided, such recitations (with emphasis added) deems indefinite as it is unclear what orientation is meant by pre-programmed anterior guidance and the term “may be” deems uncertain.
	Regarding independent claim 1 reciting a removable holder….maintaining a correction orientation of the mandibular guidance component relative to the maxillary guidance component until the mandibular and maxillary guidance components are rigidly adhered….to the mandibular and maxillary retentive pieces, respectively (see lines 11-14), however lines 15-19 in claim 1 recites the correct orientation of the mandibular guidance component relative to the maxillary component is such that anterior guidance may be provided to the mandible of the user from the mandibular guidance component functioning against the maxillary guidance component when the mandibular and maxillary guidance components are rigidly adhered….to the mandibular and maxillary retentive pieces, respectively, such recitations deems unclear regarding the occurrence of claimed limitations a correct orientation with respect to relationship between mandibular/maxillary guidance components and the mandibular/maxillary retentive pieces.
	Regarding independent claim 8 reciting a removable holder….maintaining a correction orientation of the mandibular guidance component relative to the maxillary guidance component until the mandibular and maxillary guidance components are rigidly adhered….to the mandibular and maxillary retentive pieces, respectively (see lines 9-13), however lines 14-18 in claim 1 recites the correct orientation of the mandibular guidance component relative to the maxillary component is such that anterior guidance may be provided to the mandible of the user from the mandibular guidance component functioning against the maxillary guidance component when the mandibular and maxillary guidance components are rigidly adhered….to the mandibular and maxillary retentive pieces, respectively, such recitations deems unclear regarding the occurrence of claimed limitations a correct orientation with respect to relationship between mandibular/maxillary guidance components and the mandibular/maxillary retentive pieces.
	Regarding independent claims 1 and 8 reciting when the AGP is indexed to the maxillary and mandibular retentive pieces, such recitation (with emphasis added) deems indefinite as such recitations deems to suggest the AGP is a distinct structure from the maxillary and mandibular retentive pieces.  Currently the AGP is a pre-fabricated anterior guidance package which includes the maxillary and mandibular retentive pieces.  It’s unclear what is meant by when the AGP is indexed to the maxillary and mandibular retentive pieces.
Regarding independent claim 14 reciting a holder…..configured to maintain a correct orientation of the mandibular guidance component relative to the maxillary guidance component, such recitations (with emphasis added) deems indefinite as it is unclear what orientation is meant by correct.
Regarding independent claims 1, 8, and 14 reciting the term "about", such recitation is a relative term which renders the claim indefinite.  The term "about" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant's originally-filed specification has not provided any indication as to what proximity the mandibular/maxillary guidance component relative to the maxilla/mandible of the user.
Claims 1 and 8 recite the limitation "the AGP" in 1st wherein clause.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claims 2-6, 9-13, and 15-20 are rejected insofar as they depend from a rejected claim and thereby incorporate the deficiency due to their dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 6-8, and 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burtch (U.S. Patent No. 5,203,701) in view of Fischer (U.S. Patent Application Publication No. US 2008/0050693 A1).
	Regarding independent claim 1, Figures 2-5 in Burtch discloses applicant’s claimed pre-fabricated anterior guidance package (AGP) comprising:
a maxillary guidance component (38, 40) configured to be rigidly adhered to a maxillary retentive piece (22) configured to be placed about a maxilla of a user, the maxillary guidance component (38, 40) having a downwardly-facing concave bottom surface (column 3 lines 20-22);
a mandibular guidance component (42, 44) configured to be rigidly adhered to a mandibular retentive piece (24) configured to be placed about a mandible of the user, the mandibular guidance component (42, 44) having a smooth protrusion that forms a convex tip (column 3 lines 40-43 discloses projection is a ball bearing, hence having a convex tip, see Figure 2), the convex tip being configured to engage (column 3 lines 29-33) the concave bottom surface of the maxillary guidance component (38, 40) to place the user’s maxilla and mandible in a centric relation position; and
wherein, when the AGP is indexed to the maxillary and mandibular retentive pieces (22, 24) with the mandibular guidance component (42, 44) is in the correct orientation relative to the maxillary guidance component (38, 40), movement guidance is provided from the mandibular guidance component (42, 44) functioning against the maxillary guidance component (38, 40), such that pre-programmed anterior guidance may be provided to the mandible of the user  (column 3 lines 15-33, 40-43), 
wherein the maxillary guidance component (38, 40) is configured to, when the convex tip (42, 44) of the mandibular guidance component (42, 44) is engaged with the concave bottom surface of the maxillary guidance component (38, 40) in the correct orientation, downwardly direct the convex tip (42, 44) of the smooth protrusion of the mandibular guidance component (42, 44) in response to lateral movement of the mandibular guidance component (42, 44) relative to the maxillary guidance component (38, 40).
Burtch does not disclose a removable holder simultaneously attached to the mandibular and maxillary guidance components and maintaining a correct orientation of the mandibular guidance component relative to the maxillary guidance component until the mandibular and maxillary guidance components are rigidly adhered, in the correct orientation, to the mandibular and maxillary retentive pieces, respectively.
However, Figure 5 in Fischer teaches a removable holder (516, packaged kit) containing upper and lower retentive pieces, 100, 100’, hence the removable holder (516) is attached to upper and lower retentive pieces, 100, 100’.
Therefore, one skilled in the art would have been motivated to package Burtch’s upper and lower retentive pieces (22, 24), taught by Fischer, such that the Fischer’s package (516) is simultaneously attached to the mandibular and maxillary guidance components (Burtch) and maintaining a correct orientation of the mandibular guidance component relative to the maxillary guidance component until the mandibular and maxillary guidance components are rigidly adhered, in the correct orientation, to the mandibular and maxillary retentive pieces, respectively, for purposes of providing sterility for the mandibular and maxillary retentive pieces (22, 24, Burtch).
Regarding claim 6, the combination of Burtch/Fischer, presented above, discloses applicant’s claimed pre-fabricated anterior guidance package, comprising all features as recited in these claims, wherein the mandibular and maxillary retentive pieces (22, 24, Burtch) are pre-manufactured (column 2 lines 67-68, Burtch).
Regarding claim 7, the combination of Burtch/Fischer, presented above, discloses applicant’s claimed pre-fabricated anterior guidance package, comprising all features as recited in these claims, wherein the maxillary guidance component (38, 40) is separated (maxillary guidance component 38, 40 is a stainless steel material which is securely embedded in plastics of the maxillary retention piece 24, hence due to different material, they are previously separated from other prior to the maxillary guidance component 38, 40 embedded in the maxillary retentive piece 22) from the maxillary retention piece (22), the mandibular guidance component (42, 44) is separated (column 3 lines 40-48 discloses mandibular guidance component 42, 44 is a ball bearing, in other embodiment the mandibular guidance 42, 44 is made of stainless steel, hence due to different material, they are previously separated from other prior to the mandibular guidance component 42, 44 adhered in the mandibular retentive piece 24) from the mandibular retention piece (24), and the removable holder (516, Fischer teaching) maintains the correct orientation of the mandibular guidance component relative to the maxillary guidance component.
Regarding independent claim 8, Figures 2-5 in Burtch discloses applicant’s claimed pre-fabricated dental guidance device comprising:
a mandibular retentive piece (24) for placement about a mandible of a user; 
a mandibular guidance component (42, 44) attachable to the mandibular retentive piece (24), the mandibular guidance component having a convex top edge (column 3 lines 40-48);
a maxillary retentive piece (22) for placement about a maxilla of the user; 
a maxillary guidance component (38, 40) attachable to the maxillary retentive piece (22), the maxillary guidance component (38, 40) having a concave bottom surface (column 3 lines 20-22) configured to receive the convex top edge of the mandibular guidance component (column 3 lines 29-33); and
wherein, when the AGP is indexed to the maxillary and mandibular retentive pieces (22, 24) with the mandibular guidance component (42, 44) is in the correct orientation relative to the maxillary guidance component (38, 40), movement guidance is provided from the mandibular guidance component (42, 44) functioning against the maxillary guidance component (38, 40), such that pre-programmed anterior guidance may be provided to the mandible of the user  (column 3 lines 15-33, 40-43). 
Burtch does not disclose a removable holder simultaneously attached to the mandibular and maxillary guidance components and maintaining a correct orientation of the mandibular guidance component relative to the maxillary guidance component until the mandibular and maxillary guidance components are rigidly adhered, in the correct orientation, to the mandibular and maxillary retentive pieces, respectively,
However, Figure 5 in Fischer teaches a removable holder (516, packaged kit) containing upper and lower retentive pieces, 100, 100’, hence the removable holder (516) is attached to upper and lower retentive pieces, 100, 100’.
Therefore, one skilled in the art would have been motivated to package Burtch’s upper and lower retentive pieces (22, 24), taught by Fischer, such that the Fischer’s package (516) is simultaneously attached to the mandibular and maxillary guidance components (Burtch) and maintaining a correct orientation of the mandibular guidance component relative to the maxillary guidance component until the mandibular and maxillary guidance components are rigidly adhered, in the correct orientation, to the mandibular and maxillary retentive pieces, respectively, for purposes of providing sterility for the mandibular and maxillary retentive pieces (22, 24, Burtch).
Regarding independent claim 14, Figures 2-5 in Burtch discloses applicant’s claimed pre-fabricated anterior guidance package (AGP) comprising:
a mandibular guidance component (42, 44) capable of being attached to a pre-manufactured (column 2 lines 67-68) maxillary retentive piece (24) configured to be placed about a mandible of a user, the mandibular guidance component (42, 44) having a convex top edge (column 3 lines 40-43);
a maxillary guidance component (38, 40) capable of being attached to a pre-manufactured (column 2 lines 67-68) mandibular retentive piece (22) configured to be placed about a maxilla of the user, the maxillary guidance component (38, 40) having a downwardly-facing concave bottom surface (column 3 lines 20-22) configured to receive the convex top edge(42, 44) of the mandibular guidance component (42, 44).
Burtch does not disclose a holder simultaneously attached to the mandibular and maxillary guidance components and configured to maintain a correct orientation of the mandibular guidance component relative to the maxillary guidance component until the mandibular and maxillary guidance components are attached, in the correct orientation, to the pre-manufactured mandibular and maxillary retentive pieces, respectively.
However, Figure 5 in Fischer teaches a removable holder (516, packaged kit) containing upper and lower retentive pieces, 100, 100’, hence the removable holder (516) is attached to upper and lower retentive pieces, 100, 100’.
Therefore, one skilled in the art would have been motivated to package Burtch’s upper and lower retentive pieces (22, 24), taught by Fischer, such that the Fischer’s package (516) is simultaneously attached to the mandibular and maxillary guidance components (Burtch) and maintaining a correct orientation of the mandibular guidance component relative to the maxillary guidance component until the mandibular and maxillary guidance components are rigidly adhered, in the correct orientation, to the mandibular and maxillary retentive pieces, respectively, for purposes of providing sterility for the mandibular and maxillary retentive pieces (22, 24, Burtch).
Regarding claim 15, Burtch/Fischer combination, presented above, discloses applicant’s claimed pre-fabricated anterior guidance package comprising all features are recited in the claims, wherein the holder is removable (holder 516 in Figure 5 of Fischer is removable upon the maxillary and mandibular retentive pieces are moved from the holder 516).

Claims 2-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burtch (U.S. Patent No. 5,203,701)/Fischer (U.S. Patent Application Publication No. US 2008/0050693 A1), in view of Eubank (U.S. Patent No. 6,886,566).
	Regarding claim 2, the combination of Burtch/Fischer, presented above, disclose applicant’s claimed pre-fabricated anterior guidance package (AGP), comprising all features as recited in these claims including the concave bottom surface maxillary guidance component (38).
The combination does not teach the concave bottom surface maxillary guidance component has long axis with a length between 15mm and 35mm and a short axis between 8mm and 15mm.
	However, Figures 1-2 in Eubank illustrating its oral appliance comprising guidance components (22, 24, 26) engaging with protrusions (16, 18, 20), Eubank also teach the guidance components (22, 24, 26) may any suitable dimensions (column 5 lines 29-34).
Therefore, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to construct Burtch's concave bottom surface maxillary guidance component (38), modified by Fischer, having its long axis length and short axis length in the ranges as recited in these claims, in view of Eubank's teaching, since the claimed lengths provides suitable accommodation and comfort for the person's oral space.
Regarding claim 3, the combination of Burtch/Fischer, presented above, disclose applicant’s claimed package, comprising all features as recited in these claims including the mandibular guidance component (42, 44) has a cross-sectional shape in a horizontal plane at the first end of the mandibular guidance component forming an oval (Figure 2 in Burtch), the first end of the mandibular guidance component having a long axis and a short axis.
The combination does not teach the mandibular guidance component has a long axis with a length between 15mm and 35mm and a short axis between 8mm and 15mm.
However, Figures 1-2 in Eubank illustrating its oral appliance comprising guidance components (22, 24, 26) engaging with protrusions (16, 18, 20), Eubank also teach the guidance components (22, 24, 26) may any suitable dimensions (column 5 lines 29-34).
Therefore, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to construct Burtch's mandibular guidance component (44), modified by Fischer, having its long axis length and short axis length in the ranges as recited in these claims, in view of Eubank's teaching, since the claimed lengths provides suitable accommodation and comfort for Burtch's device in a wearer’s oral space.
Regarding claim 4, the combination of Burtch/Fischer, presented above, disclose applicant’s claimed package, comprising all features as recited in these claims including the mandibular guidance component (44) elevated from top surface of mandibular member (24), of which description teaches the ball bearing (44) having a height having top edge with a single-point apex.
The combination does not teach the mandibular guidance (44) extends between 1mm and 6mm from the first end thereof.
However, Eubank discloses the protruded bearings are modifiable in height such that the bearings (16, 18, 20) necessarily engaging with opposing guidance components (22, 24, 26), see column 6 lines 55-65 & column 10-23, such disclosure teaches the height of the protruded bearings (16, 18, 20) is customizable.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time that the invention was made to construct and design the height of the Burtch's single-point apex (44), modified by Fischer, taught by Eubank, such that its height allows for direct contact against the concave surface of maxillary guidance component (38) for purpose of ensuring normal horizontal movement of members (22, 24).

Claims 5, 9-10, and 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burtch (U.S. Patent No. 5,203,701)/Fischer (U.S. Patent Application Publication No. US 2008/0050693 A1), in view of Highkin (U.S. Patent No. 1,669,335).
	Regarding claim 5, the combination of Burtch/Fischer, presented above, disclose applicant’s claimed pre-fabricated anterior guidance package (AGP), comprising all features as recited in these claims.
	The combination does not disclose wherein the maxillary guidance component is rigidly adhered to a maxillary retentive piece and the mandibular guidance component is rigidly adhered to a mandibular retentive piece by adhesive filler.
	However, Figures 1-6 in Highkin teaches an analogous device comprising the maxillary guidance component (15) is rigidly adhered to a maxillary retentive piece (10) and the mandibular guidance component (13) is rigidly adhered to a mandibular retentive piece (11) by adhesive filler (12).
	Therefore, one skilled in the art would have been motivated to secure Burtch/Fischer’s maxillary guidance component is rigidly adhered to a maxillary retentive piece and the mandibular guidance component is rigidly adhered to a mandibular retentive piece by adhesive filler, taught by Highkin, as such fastening allows prevent dislodgement during the procedure.
Regarding claims 9-10, the combination of Burtch/Fischer, presented above, disclose applicant’s claimed pre-fabricated dental guidance device, comprising all features as recited in these claims including the maxillary and mandibular retentive pieces are pre-manufactured (column 2 lines 67-68 in Burtch), wherein the maxillary guidance component (38, 40) is affixed (column 3 lines 17-19) to the pre-manufactured maxillary retention piece (22).
The combination does not disclose the maxillary guidance component is rigidly affixed to the pre-manufactured maxillary retentive piece using adhesive filler.
The combination does not the mandibular guidance component is rigidly affixed to the pre-manufactured mandibular retentive piece using adhesive filler.
However, Figures 1-6 in Highkin teaches an analogous device comprising the maxillary guidance component (15) is rigidly affixed to the pre-manufactured maxillary retentive piece (10) by adhesive filler (12) and the mandibular guidance component (13) is rigidly affixed to the pre-manufactured mandibular retentive piece (11) using adhesive filler (12).
	Therefore, one skilled in the art would have been motivated to secure Burtch/Fischer’s maxillary guidance component is rigidly affixed to the pre-manufactured maxillary retentive piece by adhesive filler and the mandibular retentive piece is pre-manufactured, and the mandibular guidance component is rigidly affixed to the pre-manufactured mandibular retentive piece using adhesive filler, taught by Highkin, as such fastening allows prevent dislodgement during the procedure.
Regarding claims 16-17, the combination of Burtch/Fischer, presented above, disclose applicant’s claimed pre-fabricated dental guidance device, comprising all features as recited in these claims including the maxillary and mandibular retentive pieces are pre-manufactured (column 2 lines 67-68 in Burtch), wherein the maxillary guidance component (38, 40) is affixed (column 3 lines 17-19) to the pre-manufactured maxillary retention piece (22).
The combination does not disclose the maxillary guidance component is adhered to the pre-manufactured maxillary retentive piece using adhesive filler.
The combination does not the mandibular guidance component is adhered to the pre-manufactured mandibular retentive piece using adhesive filler.
However, Figures 1-6 in Highkin teaches an analogous device comprising the maxillary guidance component (15) is adhered to the pre-manufactured maxillary retentive piece (10) by adhesive filler (12) and the mandibular guidance component is adhered to the pre-manufactured mandibular retentive piece by adhesive filler.
Therefore, one skilled in the art would have been motivated to secure Burtch/Fischer’s maxillary guidance component is adhered to the pre-manufactured maxillary retentive piece by adhesive filler and the mandibular retentive piece is pre-manufactured, and the mandibular guidance component is adhered to the pre-manufactured mandibular retentive piece using adhesive filler, taught by Highkin, as such fastening allows prevent dislodgement during the procedure.

Claims 11, 13, 18, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burtch (U.S. Patent No. 5,203,701)/Fischer (U.S. Patent Application Publication No. US 2008/0050693 A1), in view of Ball (U.S. Patent Application Publication No. US 2005/0022824).
Regarding claims 11 and 18, the combination of Burtch/Fischer, presented above, discloses applicant’s claimed guidance device comprising all features as recited in these claims, wherein the concave bottom surface of the maxillary guidance component (38) comprises a front protrusion and a rear protrusion (see annotation of Figure 2 in Burtch reference).
[AltContent: arrow]






The combination does not teach the front protrusion downwardly extending further than the rear protrusion.
However, Figures 1-4 in Ball teaches a maxillary guidance component (8), Figures 9, 11, and 13 profiles the maxillary guidance component (8) having a downwardly-facing concave bottom comprising a front portion (20) downwardly extending further than the rear portion (30).
Therefore, it would have been obvious to one skilled in the art to modify Burtch’s maxillary guidance component (38), modified by Fischer, such that its front portion extends downwardly extending further than the rear portion, taught by Ball, as further extending front portion maintains a gap between the mandible and maxilla thereby ensures free horizontal movement of the mandible (paragraph 0056 in Ball reference describes gaps “S” and “t” as shown in Figures 10-13 due to downwardly incline 20 extending in the front portion).
Regarding claims 13 and 20, the combination of Burtch/Fischer/Ball reference, presented above, Burtch further discloses applicant’s claimed guidance device comprising all features as recited in these claims and wherein the concave bottom surface of the maxillary guidance component is downwardly-facing and further comprises a left protrusion and a right protrusion, the left and right protrusions downwardly extending the same distance (from the center of concave, see interpretation in illustration).







Claims 8 and 14-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burtch (U.S. Patent No. 5,203,701) in view of Siegel (U.S. Patent No. 6,142,779).
Regarding independent claim 8, Figures 2-5 in Burtch discloses applicant’s claimed pre-fabricated dental guidance device comprising:
a mandibular retentive piece (24) for placement about a mandible of a user; 
a mandibular guidance component (42, 44) attachable to the mandibular retentive piece (24), the mandibular guidance component having a convex top edge (column 3 lines 40-48);
a maxillary retentive piece (22) for placement about a maxilla of the user; 
a maxillary guidance component (38, 40) attachable to the maxillary retentive piece (22), the maxillary guidance component (38, 40) having a concave bottom surface (column 3 lines 20-22) configured to receive the convex top edge of the mandibular guidance component (column 3 lines 29-33); and
wherein the correct orientation of the mandibular guidance component relative to the maxillary guidance component is such that anterior guidance may be provided to the mandible of the user from the mandibular guidance component functioning against the maxillary guidance component when the mandibular and maxillary guidance components are rigidly adhered, in the correct orientation, to the mandibular and maxillary retentive pieces, respectively.
Burtch does not disclose a removable holder simultaneously attached to the mandibular and maxillary guidance components and maintaining a correct orientation of the mandibular guidance component relative to the maxillary guidance component until the mandibular and maxillary guidance components are rigidly adhered, in the correct orientation, to the mandibular and maxillary retentive pieces, respectively.
However, Figure 1 in Siegel discloses a removable holder (120) simultaneously attached to the mandibular and maxillary guidance components (122, 124) and maintaining a correct orientation of the mandibular guidance component (124) relative to the maxillary guidance component (122) before the mandibular and maxillary guidance components are rigidly adhered, in the correct orientation, to the mandibular and maxillary retentive pieces, respectively.
Therefore, it would have been obvious to one skilled in the art to modify Burtch invention to further comprising a removable holder, taught by Siegel, as such movable holder maintains the guidance components as an assembly unit for purposes of remaining in organized preparation.
Regarding independent claims 14-15, Figures 2-5 in Burtch discloses applicant’s claimed pre-fabricated anterior guidance package (AGP) comprising:
a mandibular guidance component (42, 44) capable of being attached to a pre-manufactured (column 2 lines 67-68) maxillary retentive piece (24) configured to be placed about a mandible of a user, the mandibular guidance component (42, 44) having a convex top edge (column 3 lines 40-43);
a maxillary guidance component (38, 40) capable of being attached to a pre-manufactured (column 2 lines 67-68) mandibular retentive piece (22) configured to be placed about a maxilla of the user, the maxillary guidance component (38, 40) having a downwardly-facing concave bottom surface (column 3 lines 20-22) configured to receive the convex top edge(42, 44) of the mandibular guidance component (42, 44).
Burtch does not disclose a holder simultaneously attached to the mandibular and maxillary guidance components and configured to maintain a pre-programmed orientation of the mandibular guidance component relative to the maxillary guidance component until the mandibular and maxillary guidance components are attached, in the pre-programmed orientation, to the pre-manufactured mandibular and maxillary retentive pieces, respectively, wherein the holder is removable.
However, Figure 1 in Siegel discloses a removable holder (120) simultaneously attached to the mandibular and maxillary guidance components (122, 124) and maintaining a correct orientation of the mandibular guidance component (124) relative to the maxillary guidance component (122) before the mandibular and maxillary guidance components are rigidly adhered, in the correct orientation, to the mandibular and maxillary retentive pieces, respectively, wherein holder (120) is removable (column 6 lines 56-59 in Siegel teaches its holder 120 has breakable notches 132, 134, allowing it to be removable).
Therefore, it would have been obvious to one skilled in the art to modify Burtch invention to further comprising a removable holder, taught by Siegel, as such movable holder maintains the guidance components as an assembly unit for purposes of remaining in organized preparation.

Claims 11-12 and 18-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Burtch (U.S. Patent No. 5,203,701)/Siegel (U.S. Patent No. 6,142,779), in view of Ball (U.S. Patent Application Publication No. US 2005/0022824).
Regarding claims 11 and 18, the combination of Burtch/Siegel, presented above, discloses applicant’s claimed guidance device comprising all features as recited in these claims, wherein the concave bottom surface of the maxillary guidance component (38) comprises a front protrusion and a rear protrusion (see annotation of Figure 2 in Burtch reference).
[AltContent: arrow]





The combination does not teach the front protrusion downwardly extending further than the rear protrusion.
However, Figures 1-4 in Ball teaches a maxillary guidance component (8), Figures 9, 11, and 13 profiles the maxillary guidance component (8) having a downwardly-facing concave bottom comprising a front portion (20) downwardly extending further than the rear portion (30).
Therefore, it would have been obvious to one skilled in the art to modify Burtch’s maxillary guidance component (38), modified by Siegel, such that its front portion extends downwardly extending further than the rear portion, taught by Ball, as further extending front portion maintains a gap between the mandible and maxilla thereby ensures free horizontal movement of the mandible (paragraph 0056 in Ball reference describes gaps “S” and “t” as shown in Figures 10-13 due to downwardly incline 20 extending in the front portion).
Regarding claims 12 and 19, the combination of Burtch/Siegel, presented above in claim 11, discloses applicant’s claimed pre-fabricated dental guidance device comprising all features as recited in these claims and wherein the holder is configured to maintain the orientation of the mandibular guidance component relative to the maxillary guidance component such that the convex top edge of the mandibular guidance component abuts the concave bottom surface of the maxillary guidance component between the front and rear protrusions (Figure 1 in Seigel illustrates the removable holder (120) maintains the components (122, 124) abutting each other in an orientation of their operational arrangement, which is the mandibular guidance component facing the maxillary guidance component, rendering the convex top edge of the mandibular guidance component abuts the concave bottom surface of the maxillary guidance component between the front and rear protrusions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799. The examiner can normally be reached 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAMTU T NGUYEN/Examiner, Art Unit 3786